Wyly, J.
This is a suit against the makers and indorsers of a promissory note for $900.
The defense is the slave consideration of the note. The indorsers also contend that they were not duly notified of the dishonor of the note. The court gave judgment for the defendants, and the plaintiff appeals.
In June, 1859, J. V. Dauterive purchased several slaves from Achille Bessan and Emilia Bessan, and in evidence, in part, of the price, indorsed and delivered to his vendors the note in suit, which he held, and which was made by Celestine Darby and A. B. Dauterive. This note was subsequently indorsed and transferred to the plaintiff.
The consideration of this note, executed several days before the sale by parties in no manner connected therewith, is presumably valid. Tt evidenced a subsisting debt due by Celestine Darby and A. B. Dauterive to J. Y. Dauterive.
The consideration of the contract of indorsement by the latter was ■slave; and as against this indorser the plaintiff can not recover.
There is nothing to show that the other contracts of indorsement 'had slave considerations.
In W. H. Letchford & Co. v. Succession of Weil, lately decided, this •court held that, each indorsement being a new contract, the right of the indorsee to recover against his indorser can not be defeated because •the maker received a slave consideration for the note.
*478There is nothing, therefore, in the slave defense, except as to theindorser, J. V. Dauterive. As to the indorser Bessan, the notice of dishonor was sufficient. The certificate of the notary and his own. evidence establish the fact satisfactorily.
As to the other indorsers, notice of dishonor is not proven, and they are consequently released.
It is therefore ordered that the judgment of the court a qua be-annulled as to the defendants, Celestino Darby, A. B. Dauterive and Achille Bessan; and it is now ordered that the plaintiff recover judgment against each of them for nine hundred dollars, with eight per cent, per annum interest thereon from first of April, 1862, three dollars, and fifty cents cost of protest, and all costs. As to the other defendants, it is ordered that the judgment be affirmed.